Yesawich, Jr., J. (dissenting).
I respectfully dissent. The city’s disability procedure improperly divests petitioner of benefits accruing to him under *890section 207-c of the General Municipal Law. Nothing in that section authorizes municipalities to interpose additional mandatory preconditions to recovery. Reasonable regulations, enacted for the purpose of ensuring that a municipality does in fact have an opportunity to consider a claimant’s case, are impliedly permissible under the statute. However, where, as here, the municipal procedure dictates forfeiture of the avails of section 207-c if the city’s procedure is not complied with, the "city has exceeded its authority. A municipality is powerless to deny an officer, who sustains service-related injuries, entitlement to full section 207-c benefits (Matter of Ross v Town Bd. of Town of Ramapo, 78 AD2d 656; Connors v Bowles, 63 AD2d 956; see 1979 Opns St Comp 356). To the extent that the disability procedure adopted by the city enables it to nullify or limit those police officer’s statutorily invested right to acquire those benefits, it contravenes the purpose of section 207-c and is legally unsupportable. Moreover, section 207-c is remedial in nature and was enacted with the intention of assisting policemen like petitioner, hence it should be liberally construed in their favor (Matter of Ross, supra, p 657). Special Term’s order and judgment should, therefore, be affirmed.